                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In re:                                              Case No. 20-32409 WJF

Shaky Town Express, LLC
                                                    Chapter 11
                Debtor.



         NOTICE OF HEARING AND MOTION FOR AN EXPEDITED HEARING
              AND FOR AN ORDER AUTHORIZING THE DEBTOR TO
            PAY PRE-PETITION CONTRACTOR & OWNER PAYMENTS


TO:      THE PARTIES IN INTEREST AS SPECIFIED IN LOCAL RULE 9013-3(a)(2).

         1.   Shaky Town Express, LLC (“Debtor”), by and through counsel, moves this Court for

the relief requested below and give notice of hearing.

         2.   The Court will hold a hearing on this Motion at 10:15 a.m. on Monday, October 19,

2020, in Courtroom No. 2B, of the United States Courthouse at 316 North Robert Street, in St.

Paul, Minnesota 55101.

         3.   Local Rule 9006-1(c) provides deadlines for responses to this motion. Given the

expedited nature of the relief sought, however, the Debtor does not object to written responses

being served and filed immediately prior to the hearing. UNLESS A RESPONSE OPPOSING

THE MOTION IS TIMELY FILED, THE COURT MAY GRANT THE MOTION

WITHOUT A HEARING.

         4.   The Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334, and

Bankruptcy Rule 5005. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of the

Debtor’ Chapter 11 cases and this Motion in this district is proper pursuant 28 U.S.C. §§ 1408

and 1409. The petition commencing this Chapter 11 case was filed on October 14, 2020 (the

“Petition Date”), and the case is now pending before this Court.
        5.     This Motion arises under 11 U.S.C. §§ 105(a), 363, 549, 1107, and 1108, and is filed

pursuant to Local Rules 9013-1, 9013-2, and 9013-3. Notice of the hearing on this Motion is

provided pursuant to Bankruptcy Rule 2002(a) and Local Rules 9013-1, 9013-2, 9013-3, and

2002-1(b). The Debtor requests a final order authorizing it to pay pre-petition independent

contractor and owner obligations to avoid immediate and irreparable harm.

                                        BACKGROUND

        6.     On the Petition Date, the Debtor filed a voluntary petition for relief pursuant to

chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). The Debtor continues

to operate its businesses as a debtor in possession pursuant to section 1107(a) and 1108 of the

Bankruptcy Code. A subV chapter 11 trustee will be appointed to this case. No creditors’ or other

official committee has been appointed pursuant to section 1102 of the Bankruptcy Code.

        7.     As of the Petition Date, the Debtor employed approximately nine independent

contractors that use the Debtor’s trucks and trailers to haul freight. The rate paid to these

independent contractors is a percentage (78%) of the load.           Debtor’s average independent

contractor payments per week is about $20,000.00. The owners also draw a salary and depend on

this to pay their bills.

        9.     The Debtor pays independent contractors / owners weekly on Fridays with the next

pay date set for Friday, October 16, 2020.         The Debtor’s payments on each such Friday

compensates its independent contractors for work performed through the immediately

preceding Tuesday to Monday. So, the October 16, 2020 payment would pay the independent

contractors for the time period October 6 through October 12, 2020.

        10.     As of the Petition Date, each of the Debtor’s independent contractors had been

paid its payments through October 5, 2020.

        11.     The payroll due on October 16, 2020 will compensate the Debtor’s independent

contractors for, among other things, work performed through October 12, 2020.
       12.     None of the independent contractors / owners are owed amounts greater than the

$12,475 priority claim cap under Section 507(a)(4) of the Bankruptcy Code. See attached

Exhibit A. Moreover, none of the contractors are “insiders” or related to the Debtor in any way.

However, the two owners are due pre-petition wages and wish to be paid.

       13.     Entry of the order requested in this Motion is necessary to avoid immediate and

irreparable harm to the Debtor for the following reasons:
               (a)     Each of the Debtor’s independent contractors are critically important to
                       the Debtor’s ongoing operations.

               (b)    Debtor’s independent contractors are reliable and understand the Debtor’s
                      business and needs, and the Debtor would not be able to replace such
                      independent contractors quickly as they are in great demand.

               (c)    The goodwill between the Debtor and its independent contractors is linked
                      closely to the Debtor’s timely funding of payments.

               (d)    Many of the Debtor’s independent contractors live “paycheck to
                      paycheck,” and, as a result, they are not in a position to wait several
                      months to have their payments funded.

               (e)    It is very likely that the Debtor’s independent contractors will harbor some
                      level of anxiety about the Debtor’s financial condition and their ability to
                      continue payments.

               (f)    Debtor’s failure to fund prepetition payments in full would very likely
                      increase the level of anxiety experienced by the Debtor’s independent
                      contractors.

               (g)    The Debtor’s independent contractors will be less likely to continue to work
                      for the Debtor if pre-petition payments are not funded as requested in this
                      Motion.

               (h)    If the Debtor’s lose the full support of its independent contractors, or lose
                      some of its independent contractors altogether, the Debtor will be forced to
                      scale-down or discontinue operations, and its ability to reorganize dwindles.

                                     RELIEF EQUESTED

       14.   The Debtor estimates that approximately $26,619.00 is currently due and owing to

their independent contractors for payments accrued prior to the Petition Date. The Debtor seeks

authority to pay such prepetition payments to its independent contractors that, absent the Debtor’
bankruptcy filing, would have been paid to independent contractors on October 16, 2020.

        17.   The Debtor’s independent contractors are critical to the success of the Debtor’s

operation. Any failure to pay these pre-petition payments will not only create hardship for these

independent contractors, but also create an immediate risk that the independent contractors will

terminate its relationship with the Debtor and seek work elsewhere.

        18.   The cost to the Debtor of making the payments requested herein would be far less

than the cost of replacing its independent contractors, and far less than the damage that would be

caused to the Debtor’s business and its ability to reorganize if such independent contractors were

lost.

        19.   Payment of the contractor payments is also in the best interest of creditors. The

Debtor cannot continue to operate without its independent contractors, and the Debtor’s continuing

operations offer the best, if not the only, prospect for payment to the unsecured creditors. Moreover,

if unpaid, these independent contractor payments will become priority claims and will be paid

before unsecured claims. For this reason, the immediate payment of these payments will have

no negative effect on the recovery of the unsecured creditors.

        20.   The Debtor has taken reasonable steps to provide parties with the most expeditious

service and notice possible under the circumstances. Specifically, counsel for the Debtor has

spoken with the U.S. Trustee’s Office regarding this Motion, and all parties in interest have

been served with this Motion. In addition, in order to provide the most expeditious service and

notice possible, the Debtor served this Motion upon the parties as described on the certificate of

service attached hereto.

        21.   Pursuant to Local Rule 9013-2(a), this motion is accompanied by a memorandum of

law, proposed order, and proof of service.

        22.   Pursuant to Local Rule 9013-2, the Debtor gives notice that it may, if necessary, call
                                EXHIBIT A


Contractors and Pay for week ending 10/12/20 (payable on 10/16/20)

Devin Dellaripa               $4,652.42
Richard Austin                $3,106.91
Michael Lewis                 $3,819.42
5D’s Trucking                 $5,772.00
David Tackett                 $2,028.71
Jacob Lott                    $1,294.80
James Neill                   $1,862.50
Morgan Frazeur                $1,882.50
Steve Petersen                $1,500.00
Debra Petersen                $700.00
Total                         $26,619.26
                        UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


In re:                                               Case No. 20-32409 WJF

Shaky Town Express, LLC
                                                     Chapter 11
                 Debtor.



           MEMORANDUM IN SUPPORT OF MOTION FOR AN EXPEDITED
                HEARING AND FOR AN ORDER AUTHORIZING
              THE DEBTOR TO PAY PRE-PETITION CONTRACTORS

         The Debtor respectfully ask the Court for expedited relief and for an order authorizing

the payment of pre-petition wages.       The facts supporting this request are set forth in the

Debtor’s verified Motion. The Debtor has a compelling business justification for funding the

pre-petition obligations at issue. Namely, the Debtor is likely to lose the goodwill established

between them and their independent contractors, and they may lose some independent

contractors altogether, if these payments are not made. Without the support of their independent

contractors, it will be very difficult for the Debtor to continue operations and reorganize.

                                        DISCUSSION

I.       EXPEDITED RELIEF IS WARRANTED

         The Debtor have asked the Court to resolve its Motion on an expedited basis. Local

Rule 9006-1(b) provides that “moving documents shall be filed and served . . . not later than

fourteen days before the hearing date.” Local Rule 9006-1(e), however, provides that a court

may reduce this notice period for cause. Cause exists in these cases to grant the Motion on

an expedited basis. If the Motion is not granted expeditiously, the Debtor’ payroll schedule will

be disrupted, the Debtor will be unable to fund timely wages and benefits that are critically
important to its independent contractors, and the Debtor’ relationship with their independent

contractors will be materially damaged. If this occurs, the Debtor may be unable to retain their

independent contractors and, without competent independent contractors, the Debtor would

likely have to discontinue their operations.

II.   THE DEBTOR’ MOTION SHOULD BE GRANTED

       Pursuant to section 507(a)(4) of the Bankruptcy Code, any claims by the Debtor’s

independent contractors based on “wages” earned within 180 days before the Petition Date are

afforded priority status to the extent of $12,475 per individual. 11 U.S.C. §§ 507(a)(4) (2012).

Accordingly, such amounts would normally be paid in full under a plan, and the primary

issue raised by the Motion is the timing of such payments. Stated another way, in an effort to (i)

ensure that its operations continue, and (ii) maximize the likelihood of its successful

reorganization, the Debtor seeks merely to fund pre-petition obligations owed to their

independent contractors (to the extent permitted by Section 507) at the beginning of the case

rather than at the end of the case.

       A.      The Bankruptcy Code Allows for Payment of Certain Pre-Petition Claims

       The Bankruptcy Code does not prohibit a debtor from paying pre-petition claims in all

instances and, in fact, authorizes Debtor to do so in several circumstances upon court approval.

See, e.g., 11 U.S.C. §§ 363(b), 503(b)(9), 549 (2012). Courts routinely permit Debtor to fund

prepetition wage claims. See 4 COLLIER         ON   BANKRUPTCY ¶ 507.06[1] at 507-31 (Rev. 16th

ed. 2012) (“The ability to ensure that the independent contractors receive their unpaid

prepetition salary and do not miss a paycheck is critical to obtaining the stability necessary for

the transition to operating as a debtor in possession.”). Across jurisdictions, however, courts

have relied on a range of rationales in granting motions seeking authority to pay pre-petition
wages.

         For example, courts in several jurisdictions have held that pre-petition wages and benefits

can be paid pursuant to Section 363 of the Bankruptcy Code. Section 363 of the Bankruptcy

Code allows a debtor, upon authorization by the court, to pay claims outside the ordinary course

of business. While most businesses would consider the payment of wages, salaries, and benefits

to be something undertaken in the ordinary course, courts have suggested that when such

obligations accrue during the pre-petition period, funding such obligations does not fall within

the ordinary course. See, e.g., In re K-Mart Corp., 359 F.3d 866, 872 (7th Cir. 2004); In re

Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989).

         Courts have also authorized the funding of pre-petition wages pursuant to Section 105(a)

or Section 549 of the Bankruptcy Code based on the “Doctrine of Necessity.” The Doctrine

of Necessity acknowledges that, under certain scenarios, it is in the best interest of the estate to

pay pre-petition creditors as a means of inducing them to continue working for or doing business

with the debtor. Miltenberger v. Logansport, 106 U.S. 286 (1882). Although it was devised

long ago, the Doctrine of Necessary has proven to be resilient through several amendments to

the Bankruptcy Code, and it is still cited today. See, e.g., In re O & S Trucking, Inc., Case No.

12-61003, 2012 WL 2803738, at *2 (Bankr. W.D. Mo. June 29, 2012); In re Payless Cashways,

Inc., 268 B.R. 543 (Bankr. W.D. Mo. 2001); In re Just For Feet, 242 B.R. 821 (D. Del. 1999);

Ionosphere Clubs, 98 B.R. at 175.

         B.    Regardless of the Rationale, the Payments at Issue Should Be Authorized

         The Court should authorize the Debtor to make the payments at issue in the Motion

“outside the ordinary course” pursuant to Section 363.         Funding the pre-petition claims of

independent contractors, like any other use of property outside the ordinary course of business,
is appropriate in instances where the debtor can demonstrate a “business justification” for doing

so.

               Section 363(b) gives the court broad flexibility in tailoring its
               orders to meet a wide variety of circumstances. However, the
               debtor must articulate some business justification, other than mere
               appeasement of major creditors, for using, selling or leasing
               property out of the ordinary course of business, before the court
               may permit such disposition under section 363(b).

In re Ionosphere Clubs, Inc., 98 B.R. at 175 (citations omitted); see also Michigan Bureau
of Workers’ Disability Compensation v. Chateaugay Corp. (In re Chateaugay Corp.), 80 B.R.
279, 281 (Bankr. S.D.N.Y. 1987) (court allowed debtor to continue payment of pre-petition
wages and other benefits because it was consistent with debtor’s “imperatives”).

       In the instant case, the Debtor has demonstrated that it has a significant and obvious

business justification for the relief sought in the Motion. Specifically, the Debtor’s funding

of pre-petition wages will stabilize the Debtor’s operations and maximize the likelihood that the

Debtor will successfully reorganize. If, on the other hand, the Debtor does not fund their pre-

petition obligations to independent contractors, there is a significant risk that the Debtor will

have to discontinue its operations entirely. The Debtor’s inability to continue generating revenue

as a going concern would have a negative impact, to say the least, on all parties in interest.

       The relief at issue should also be granted pursuant to the Doctrine of Necessity if the

Court analyzes the Motion under Section 105(a) or Section 549. Section 105(a) grants the

court authority to issue any order “necessary or appropriate to carry out the provisions” of the

Code, and also provides a basis for authorizing the debtor to pay accrued pre-petition wages.

See In re Ionosphere Clubs, Inc., 98 B.R. at 175; In re Quality Interiors, Inc., 127 B.R. 391,

396 (Bankr. N.D. Ohio 1991). Code § 549(a)(2)(b) also recognizes that a court may authorize

the payment of pre-petition debts. In re Payless Cashways, Inc., 268 B.R. at 546; Dubuque

Packing Co. v. Stonitsch (In re Isis Foods, Inc.), 37 B.R. 334, 336 n.3 (Bankr. W.D. Mo. 1984).
In fact, the same justifications for payment of employee obligations support payment of

independent representative commissions.

       C.      The K-Mart Decision

       The above analysis holds true regardless of the decision issued by the United States Court

of Appeals for the Seventh Circuit in In re K-Mart Corp., 359 F.3d 866 (7th Cir. 2004). In

the K-Mart case, the Seventh Circuit considered whether the bankruptcy court could authorize

payments to fund the pre-petition claims of “critical vendors.” Ultimately the Seventh Circuit

determined that the bankruptcy court had not established its authority to do so. The Seventh

Circuit acknowledged, however, that Section 363(b) might provide a basis for authorizing such

payments under the right circumstances. In re K-Mart Corp., 359 F.3d at 872. The Seventh

Circuit also indicated that, in order to justify the payment of pre-petition claims, the debtor

should be required to show that (i) it would suffer damage if such payments were not made, and

(ii) that other creditors would not suffer harm as a result of the proposed payments. Id. The

Debtor has made such a showing in this case. (See Motion ¶ 13(a)-(h).)

       Moreover, the interests of the estate and its creditors are different with respect to

independent contractors than they are with respect to “critical vendors.”

               A central purpose of chapter 11 is to realize on a debtor's going
               concern value. That going-concern value is dependent in part upon
               the continuity and performance of the debtor's work force—
               something particularly true in the case at bar. The continuity and
               performance of a debtor's work force is, in turn, typically
               dependent on timely payment of wages and benefits. As claims
               based on prepetition wages and benefit programs almost always—
               as is true of the Prepetition Employee Obligations—are entitled to
               priority payment under section 507(a) of the Code, unsecured
               creditors are not disadvantaged by early—timely—satisfaction of
               those claims.

In re Tusa-Expo Holdings, Inc., Case No. 08–45057, 2008 WL 4857954, at *4 (Bankr. N.D. Tex.
Nov. 7, 2008). Like the debtor in Tusa-Expo Holdings, the Debtor’s future is dependent on the

continued support of its independent contractors. Accordingly, the Debtor respectfully asks the

Court to grant its Motion on an expedited basis and allow the Debtor to fund its pre-petition

obligations to independent contractors.

                                          CONCLUSION

       The Debtor has a compelling business justification for funding the pre-petition

obligations owed to its independent contractors, and the funding of such obligations is necessary

to avoid immediate and irreparable harm. Further, granting the relief requested will not prejudice

any creditor or other party in interest. For these reasons, and others set forth above, the Debtor

respectfully asks the Court to grant the relief requested in the Motion on an expedited basis.

Dated: October 14, 2020                           /e/ John D. Lamey III, Esq. (#312009)
                                                  LAMEY LAW FIRM, P.A.
                                                  980 Inwood Avenue North
                                                  Oakdale, MN 55128
                                                  Telephone: 651-209-3550 / 651-789-2179 (f)
                                                  Proposed Counsel to the Debtor
                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

In re:                                               Case No. 20-32409 WJF
Shaky Town Express, LLC
                                                   Chapter 11
                 Debtor.




                                             ORDER

         This matter came before the court on the Debtor’s motion for an order authorizing the

payment of pre-petition independent contractor payments. Appearances are noted on the record.

Based on the arguments of counsel and the documents of record, and the court being fully advised

with respect to the other relevant facts and information,

         IT IS ORDERED:

         1.   The Debtor’s request for expedited relief is granted.

         2.   The Debtor is authorized to pay all pre-petition independent contractor payments
              and owner payments, in amounts not to exceed any applicable priority dollar limit.




Dated:                                              __________________________________
                                                    William J. Fisher
                                                    United States Bankruptcy Judge
